Exhibit 10.6

 

 

THIS OPTION HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR SECURITIES LAWS OF ANY STATE, AND MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED UNLESS REGISTERED PURSUANT TO APPLICABLE PROVISIONS OF FEDERAL AND
STATE SECURITIES LAWS OR EXEMPT FROM THE REGISTRATION REQUIREMENTS THEREOF.

 

AMENDED AND RESTATED

GENEREX BIOTECHNOLOGY CORPORATION

2006 STOCK PLAN

NONQUALIFIED STOCK OPTION GRANT

 

This STOCK OPTION GRANT, dated as of October 31, 2013 (the “Date of Grant”), is
delivered by Generex Biotechnology Corporation (the “Company”) to Brian McGee, a
non-employee director of the Company (the “Grantee”).

 

RECITALS

 

A. The Amended and Restated Generex Biotechnology Corporation 2006 Stock Plan
(the “Plan”) provides for the grant of options to purchase shares of common
stock of the Company. The Board of Directors of the Company (the “Board”) has
decided to make a stock option grant. A copy of the Plan is attached as Exhibit
A to this Agreement. Capitalized terms used in this Agreement and not otherwise
defined shall have the meanings assigned such terms in the Plan.

 

B. The Board is authorized to appoint a committee or individual to administer
the Plan. If a committee or individual is appointed, all references in this
Agreement to the “Board” shall be deemed to refer to the committee or
individual.

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

 

1. Grant of Option.

 

(a) Subject to the terms and conditions set forth in this Agreement and in the
Plan, the Company hereby grants to the Grantee an incentive stock option (the
“Option”) to purchase up to four hundred ninety thousand, eight hundred and four
(490,804) shares of common stock of the Company (“Shares”) at an exercise price
of $0.001 per Share. The Option shall become exercisable according to Paragraph
2 below.

 

(b) Under the terms and conditions contained in the Plan, the Option is granted
as a nonqualified stock option and is not an incentive stock options under
section 422 of the Internal Revenue Code of 1986, as amended.

 

2. Exercisability of Option. The Option shall be exercisable as set forth in the
following schedule provided that the Grantee is providing service to the Company
as a member of the Board (as defined in the Plan) on the applicable date of
exercise: 490,804 shares will be exercisable as of January 1, 2014.

 

3. Term of Option.

 

(a) The Option shall have a term of five (5) years from the Date of Grant and
shall terminate at the expiration of that period, unless it is terminated at an
earlier date pursuant to the provisions of this Agreement or the Plan.

 

(b) Unless otherwise specified by the Board, the Option shall automatically
terminate on the date on which the Grantee ceases to provide service to the
Company for any reason, except for the happening of any of the events described
in Paragraph 3(c).

 

(c) The Option shall automatically upon the happening of the first of the
following events:

 

(i) The date on which the Board determines that the Grantee has engaged in
conduct that constitutes Cause at any time while the Grantee is providing
service to the Company. In addition, notwithstanding the other provisions of
this Paragraph 3, if the Board determines that the Grantee has engaged in
conduct that constitutes Cause after the Grantee’s termination of service for
any reason, the Option shall immediately terminate.

 

(ii) The expiration of the 90-day period after the Grantee ceases to provide
services to the Company, as a result of a termination of service without Cause
or if the Grantee voluntarily terminated service and provided the Company with
at least 90 days advance written notice of the effective date of such
termination of service with the Company.

 

(iii) The expiration of the one-year period after the Grantee ceases to provide
services to the Company on account of the Grantee’s Disability.

 

(iv) The expiration of the one-year period after the Grantee ceases to provide
services to the Company, if the Grantee dies while in the service of the
Company.

 

Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is five (5) years from the Date of Grant. Any portion of the Option
that is not exercisable at the time the Grantee ceases to provide service to the
Company shall immediately terminate.

 

4. Exercise Procedures.

 

(a) Subject to the provisions of the foregoing Paragraphs, the Grantee may
exercise part or all of the exercisable Option by giving the Board written
notice of intent to exercise in the manner provided in this Agreement and
Section 5(h) of the Plan, specifying the number of whole Shares as to which the
Option is to be exercised. On the delivery date, the Grantee shall pay the
exercise price (i) in cash, (ii) with the approval of the Board, by delivering
Shares of the Company which shall be valued at their fair market value on the
date of delivery, (iii) payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board, which procedures may or
may not be available, or (iv) by such other method as the Board may approve. The
Board may impose from time to time such limitations as it deems appropriate on
the use of Shares of the Company to exercise the Option.

 

(b) All obligations of the Company under this Agreement shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable. Subject to Board approval, the Grantee
may elect to satisfy any income tax withholding obligation of the Company with
respect to the Option by having Shares withheld up to an amount that does not
exceed the minimum applicable withholding tax rate for federal (including FICA),
state and local tax liabilities.

 

(c) The obligation of the Company to deliver Shares upon exercise of the Option
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the Board,
including such actions as Company counsel shall deem necessary or appropriate to
comply with relevant securities laws and regulations.

 

5. [Intentionally Omitted.]

 

6. Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Option, and, in the event of a Change of Control, the
Board may take such actions as it deems appropriate pursuant to the Plan.

 

7. Cancellation and Rescission of Options. The Grantee acknowledges and
understands that the Option is subject to the cancellation and rescission
provisions of Section 12 of the Plan.

 

8. Restrictions on Exercise. Only the Grantee may exercise the Option during the
Grantee’s lifetime. After the Grantee’s death, the Option shall be exercisable
(subject to the limitations specified in the Plan) solely by the legal
representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.

 

9. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and exercise of the
Option are subject to the provisions of the Plan and to interpretations,
regulations and determinations concerning the Plan established from time to time
by the Board in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) rights and obligations with respect to
withholding taxes, (ii) the registration, qualification or listing of the
Shares, (iii) changes in capitalization of the Company and (iv) other
requirements of applicable law. The Board shall have the authority to interpret
and construe the Option pursuant to the terms of the Plan, and its decisions
shall be conclusive as to any questions arising hereunder.

 

10. No Employment or Other Rights. The grant of the Option shall not confer upon
the Grantee any right to be retained by or in the employ or service of the
Company and shall not interfere in any way with the right of the Company to
terminate the Grantee’s employment or service at any time. The right of the
Company to terminate at will the Grantee’s employment or service at any time for
any reason is specifically reserved.

 

11. No Stockholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a stockholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.

 

12. Assignment and Transfers. The rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become null and void. The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates. This Agreement may be assigned by the Company without the Grantee’s
consent.

 

13. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the President, 555 Richmond Street West,
Suite 604, Toronto, Ontario, Canada, M5V 3B1, and any notice to the Grantee
shall be addressed to such Grantee at the current address shown on the books of
the Company, or to such other address as the Grantee may designate to the
Company in writing. Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service or Canada Post.

 

[Signatures Appear on Following Page]

 

 

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

 

 



  GENEREX BIOTECHNOLOGY CORPORATION     Per:  /s/ Stephen Fellows   Name: 
Stephen Fellows   Title:  Chief Financial Officer              Per: /s/ Mark
Fletcher    Name: Mark A. Fletcher    Title: Chief Executive Officer and General
Counsel    




  ACCEPTED:     /s/ Brian McGee   Brian McGee, Grantee
